Mr. Justice Dever delivered the opinion of the court. Abstract of the Decision. 1. Judgment, § 527*—when res judicata as to rights of all parties in attachment suit. A judgment in an attachment suit which adjudicates the rights of all parties properly before the court either by intervening petition or by valid service of process is binding upon all such parties and is res judicata of their rights in the subject-matter of the suit. 2. Estoppel, § 16*—when intervener in attachment suit may not claim that judgment was invalid. An intervener in an attachment suit who recovered a judgment therein in his favor and accepted the sum found due cannot claim in another action that such judgment was invalid. 3. Attachment, § 250*—when judgment is not erroneous in form.y Where the entry of a judgment in an attachment suit referring to the adjudication of the issue arising under an intervening petition was abbreviated but in such form that it was not at all difficult to determine its definite meaning, held that it was sufficient.